EXHIBIT 10.1.2 SECOND AMENDMENT TO CREDIT AGREEMENT THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “ Amendment ”), dated as of February 14, 2014, is by and among IXIA , a California corporation (the “ Borrower ”), the Guarantors party hereto, the Lenders party hereto and BANK OF AMERICA, N.A. , as administrative agent (in such capacity, the “ Administrative Agent ”). Capitalized terms used herein and not otherwise defined herein shall have the meanings ascribed thereto in the Credit Agreement. W I T N E S S E T H WHEREAS , the Borrower, the Subsidiaries of the Borrower from time to time party thereto (the “ Guarantors ”), certain banks and financial institutions from time to time party thereto (the “ Lenders ”) and Bank of America, N.A., as administrative agent, swingline lender and l/c issuer, are parties to that certain Credit Agreement dated as of December 21, 2012 (as amended, modified, extended, restated, replaced, or supplemented from time to time, the “ Credit Agreement ”); WHEREAS , the Loan Parties have requested that the Required Lenders amend certain provisions and waive certain conditions of the Credit Agreement; and WHEREAS , the Required Lenders are willing to make such amendments and waivers to the Credit Agreement, in accordance with and subject to the terms and conditions set forth herein. NOW, THEREFORE , in consideration of the agreements hereinafter set forth, and for other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the parties hereto agree as follows: ARTICLE I AMENDMENT TO CREDIT AGREEMENT Amendment to Section 6.01(b) . Section6.01(b) of the Credit Agreement is hereby amended and restated in its entirety to read as follows: (b) Quarterly Financial Statements . As soon as available, but in any event within (i) forty-five (45)days after the end of each of the first three fiscal quarters of each fiscal year of the Borrower and (ii) sixty (60) days after the end of the fourth fiscal quarter of each fiscal year of the Borrower (provided that for fiscal quarter ended December 31, 2013, Borrower shall have until March 17, 2014 to comply with this Section 6.01(b)), a Consolidated balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal quarter, and the related Consolidated statements of income or operations, changes in shareholders’ equity and cash flows for such fiscal quarter and for the portion of the Borrower’s fiscal year then ended, setting forth in each case in comparative form the figures for the corresponding fiscal quarter of the previous fiscal year and the corresponding portion of the previous fiscal year, all in reasonable detail and prepared in accordance with GAAP, certified by the chief executive officer, chief financial officer, treasurer or controller who is a Responsible Officer of the Borrower as fairly presenting the financial condition, results of operations, shareholders’ equity and cash flows of the Borrower and its Subsidiaries, subject only to normal year-end audit adjustments and the absence of footnotes. ARTICLE II
